Hallam, J.
(dissenting)'.
I disagree with the construction of B. L. 1905, § 2168, G. S. 1913, § 4737. In my opinion steam boilers in private residences are exempted from all its provisions.
Chapter 131, p. 186, Laws of 1903, provided that it should be the duty of the inspector of steam boilers to “inspect all steam boilers in use within the state, not subject to inspection under the laws of the United States and not hereinafter excepted, and to examine and grant certificates of license to steam engineers intrusted with the care and management of steam boilers; provided, however, the provisions of this act shall not apply to heating plants in private residences.”
The language of the revision is that such inspector shall “inspect all steam boilers in use in the state not subject to inspection under the laws of the United States, and not hereinafter excepted, and to examine and grant certificates of license to steam engineers intrusted with the management of steam boilers, except those in heating plants in private residences.”
The two provisions are practically word for word with the “except” clause substituted for the proviso.
Without resort to the history of the legislation I would say that the two provisions quoted mean the same thing. But if the language of the code provision is doubtful, all doubt seems to me removed by reference to its history. The revisers, referring to the chapter of which section 2168 is a part said: “This chapter is written with only such changes as seemed necessary to clearness, and to reconcile apparent inconsistencies.” They may have avoided the “clearness” which they sought, but their own words negative any purpose on their part to make any change. When in addition to this we consider the presumption that no change was intended by the revision, Wipperman Mercantile Co. v. Jacobson, 133 Minn. 326, 332, 158 N. W. 606, and that a statute found therein “will be deemed to be the same as it stood prior to the revision, unless we find from the statute itself or its history a clear intention to change' it,” Austro-Hungarian Consul v. Westphal, 120 Minn. 122, 127, 139 N. W. 300, I am really at a loss to find any basis for holding that in fact this very radical change was made by the revision. Whether plaintiff’s building is a “private residence” may be open to some doubt.